              Case 1:19-cv-02044-BPG Document 14 Filed 09/16/19 Page 1 of 8



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND
                                           (Northern Division)

BRYON MARSHALL II                                *

                   Plaintiff,                    *
         v.                                            Civil Action No. 1:19-CV-02044-BPG
                                                 *
JOSHUA M. HALL, et al.,
                                                 *
                   Defendants.
                                                 *

*        *       *   *     *   *     *     *    *   *      *   *                           *
              DEFENDANTS, JOSHUA M. HALL'S AND MICHAEL S. VAUGHN’S
                       ANSWER TO PLAINTIFF'S COMPLAINT

         Defendants, Joshua M. Hall and Michael S. Vaughn, by and through their undersigned

counsel, and pursuant to Federal Rules of Civil Procedure, Rule 8, submit this Answer in

response to Plaintiff's Complaint.

                                   Answer to Plaintiff’s Complaint and
                                        Demand for Jury Trial

         1.        Admitted.

         2.        Defendants admit that Plaintiff's Complaint contains the claims references, but

otherwise deny liability therewith.

         3.        Defendants are without sufficient knowledge, information or belief regarding

Plaintiff's actual residence.

         4.        Defendant Hall admits that he was employed as a Baltimore City police officer at

the time of the alleged event.

         5.        Defendant Vaughn admits that he was employed as a Baltimore City police

officer at the time of the alleged event.




4826-5551-4789v1
               Case 1:19-cv-02044-BPG Document 14 Filed 09/16/19 Page 2 of 8



          6.       Defendants can neither admit nor deny Plaintiff's assertions regarding an

unspecified individual who is not a party to this suit.

          7.       Defendants are without sufficient knowledge, information or belief regarding

Plaintiff's adherence to a statutory notice obligation, as that document was not supplied as an

exhibit to the Complaint.

          8.       Defendants decline to provide a response on behalf of the Baltimore Police

Department regarding whether that agency was placed on actual or constructive notice of

Plaintiff's claims, as the Department is not a party to this suit.

          9.       Defendants are without sufficient knowledge, information or belief regarding

Plaintiff's itinerary on the date in question. Defendants admit that a shooting event transpired on

the date referenced.

          10.      Defendants are without sufficient knowledge, information or belief regarding

Plaintiff's personal interactions with the shooting victim. Defendants admit that a 911 call was

placed.

          11.      Defendants admit that Plaintiff spoke to officers on the scene. Defendants decline

to respond on behalf of any unspecified individual who is not a party to this suit.

          12.      Defendants are without sufficient knowledge, information or belief regarding

Plaintiff's self-held observations as a purported witness, or his subjective opinion of the

usefulness of those observations.

          13.      Defendants are without sufficient knowledge, information or belief regarding

Plaintiff's work schedule or his itinerary on the date in question.




                                                   2
4826-5551-4789v1
            Case 1:19-cv-02044-BPG Document 14 Filed 09/16/19 Page 3 of 8



          14.      Defendants admit that Plaintiff provided information regarding his identity.

Defendants otherwise deny Plaintiff's subjective opinion regarding how long the event

transpired.

          15.      Defendants deny Plaintiff's description of the event.

          16.      Defendants admit that Plaintiff became disorderly and resisted efforts to lawfully

detain him.

          17.      Defendants admit that Plaintiff's disorderly conduct led to his handcuffing and

restraints. Defendants otherwise deny liability.

          18.      Denied.

          19.      Admitted.

          20.      Denied.

          21.      Denied.

          22.      Admitted.

          23.      Defendants admit that Plaintiff was taken to Central Booking and charged with

disorderly conduct.

          24.      Denied.

          25.      Denied.

          26.      Defendants admit that the State's Attorney's Office elected not to prosecute

Plaintiff for his offense.

                                           COUNT I
                         4th and 14th Amendments, 42 U.S.C. §1983 (Arrest)

          27.      Defendants incorporate and restate by reference the answers to each and every

allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein.

                                                    3
4826-5551-4789v1
            Case 1:19-cv-02044-BPG Document 14 Filed 09/16/19 Page 4 of 8



          28.      Plaintiff's averment amounts to a legal conclusion to which Defendants decline to

respond.

          29.      Denied.

          30.      Denied.

          31.      Denied.

                                           COUNT II
                         4th and 14th Amendments, 42 U.S.C. §1983 (Force)

          32.      Defendants incorporate and restate by reference the answers to each and every

allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein.

          33.      Plaintiff's averment amounts to a legal conclusion to which Defendants decline to

respond.

          34.      Denied.

          35.      Denied.

          36.      Denied.

                                      COUNT III - False Arrest

          37.      Defendants incorporate and restate by reference the answers to each and every

allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein.

          38.      Denied.

          39.      Denied.

          40.      Denied.




                                                   4
4826-5551-4789v1
            Case 1:19-cv-02044-BPG Document 14 Filed 09/16/19 Page 5 of 8



                               COUNT IV - Battery/Excessive Force

          41.      Defendants incorporate and restate by reference the answers to each and every

allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein.

          42.      Denied.

          43.      Denied.

          44.      Denied.

                               COUNT V - Gross Negligence (Arrest)

          45.      Defendants incorporate and restate by reference the answers to each and every

allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein.

          46.      Denied.

          47.      Denied.

          48.      Denied.

                               COUNT VI - Gross Negligence (Force)

          49.      Defendants incorporate and restate by reference the answers to each and every

allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein.

          50.      Denied.

          51.      Denied.

          52.      Denied.




                                                 5
4826-5551-4789v1
            Case 1:19-cv-02044-BPG Document 14 Filed 09/16/19 Page 6 of 8



                   COUNT VII - Article 26, Maryland Declaration of Rights (Arrest)

          53.       Defendants incorporate and restate by reference the answers to each and every

allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein.

          54.       Denied.

          55.       Denied.

          56.       Denied.

                   COUNT VIII - Article 26, Maryland Declaration of Rights (Force)

          57.       Defendants incorporate and restate by reference the answers to each and every

allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein.

          58.       Denied.

          59.       Denied.

          60.       Denied.

                                           Request for Relief

          Defendants deny that Plaintiff is entitled to the relief requested.

                                    AFFIRMATIVE DEFENSES

          In support of the following affirmative defenses, Defendants incorporate the answers and

responses to each of the above-referenced allegations.

                                       First Affirmative Defense

          As a first, separate affirmative defense, Defendants state that Plaintiff has failed to state a

claim under which relief may be granted.




                                                    6
4826-5551-4789v1
            Case 1:19-cv-02044-BPG Document 14 Filed 09/16/19 Page 7 of 8



                                      Second Affirmative Defense

         As a second, separate affirmative defense, Defendants state that Plaintiff's claims are

barred, in whole or in part, by statutory, qualified or common-law immunity.

                                       Third Affirmative Defense

         As a third, separate affirmative defense, Defendants state that all actions taken under the

circumstances were legally authorized and justified.

                                       Fourth Affirmative Defense

                   As a fourth, separate affirmative defense, Defendants state that Plaintiff's claims

are barred, in whole or in part, by privilege.

                                        Fifth Affirmative Defense

                   As a fifth, separate affirmative defense, Defendants state that Plaintiff is not

entitled to punitive damages, absent actual malice.

                                       Sixth Affirmative Defense

                   As a sixth, separate affirmative defense, Defendants state that all actions were

taken with probable cause and/or reasonable articulable suspicion.

                                      Seventh Affirmative Defense

                   As a seventh, separate affirmative defense, Defendants state that Plaintiff's claims

are barred for failure to comply with the notice provision of the Local Government Tort Claims

Act, if applicable.

                                       Eighth Affirmative Defense

                   As an eighth, separate affirmative defense, Defendants state that any liability to

Plaintiff would be subject to a statutory damages cap, if applicable.




                                                    7
4826-5551-4789v1
            Case 1:19-cv-02044-BPG Document 14 Filed 09/16/19 Page 8 of 8



                                     Ninth Affirmative Defense

                   As a ninth, separate affirmative defense, Defendants state that because no

discovery has taken place at this stage, Defendants reserve the right to assert other affirmative

defenses as appropriate.

         WHEREFORE, having answered, Defendants pray that Plaintiff's Complaint be

dismissed in its entirety, with costs and an award of reasonable attorneys’ fees to Defendants.



         WHEREFORE, having answered, Defendants pray that Plaintiff's Complaint be

dismissed in its entirety, with costs and an award of reasonable attorneys’ fees to Defendants.

                                              Respectfully submitted,


                                                             /s/
                                              Neil E. Duke (Federal Bar No.: 14073)
                                              Baker Donelson
                                              A Professional Corporation
                                              100 Light Street
                                              Baltimore, MD 21202-1643
                                              (410) 862-1198
                                              (443) 263-7598 – Fax

Dated: September 16, 2019




                                                 8
4826-5551-4789v1
